Citation Nr: 1625789	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1989 to February 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. Remand is also required to obtain a new VA examination.

The Veteran has received both private and VA treatment for his PTSD. He contends that he is entitled to a rating in excess of 70 percent for PTSD, as well as entitlement to service connection for a TDIU. 

The Veteran's most recent pertinent VA examination for mental health disorders occurred in January 2012. The examiner diagnosed the Veteran with PTSD and indicated that the Veteran's affect was constricted, while his mood was anxious and depressed. The Veteran did not have delusions, hallucinations, or homicidal/suicidal ideations. The Veteran's impulse control was fair, and his memory was mildly impaired. The examiner assigned the Veteran a Global Assessment of Function (GAF) score of 50. 

The Veteran contends that his PTSD has worsened. In support, he has submitted additional psychological reports from his private providers. These reports allege that the Veteran has severely impaired relationships and is overwhelmed with fear and anxiety to the point he cannot function. A new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Additionally, as a result of his PTSD symptoms, the Veteran claims that he is no longer able to work. A January 2016 VA form 21-4192 from the City of Greensboro indicates that the Veteran last worked as a part-time Recreation Assistant and his employment ended in November 2015. A decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU. As such, the claims are inextricably intertwined, and the appeal cannot be resolved until there is a determination of the current severity of the Veteran's PTSD. Remand of the TDIU claim is therefore required as well. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for an acquired psychiatric disorder since separation from active duty. After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond. 
 
2. Thereafter, the Veteran should be afforded another VA examination to determine the current severity of his PTSD. In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD. The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

The examiner must also opine as to the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment.
 
3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4. After completing any additional development deemed necessary, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




